Citation Nr: 1216015	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the left wrist and forearm.

2.  Entitlement to an initial evaluation in excess of 10 percent for mild hypertrophic changes, residuals of injury to the left arm and shoulder. 

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. He also served in the National Guard from January 8, 1994 to January 31, 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's claim for an increased evaluation of his wrist and forearm disability was denied in an October 1999 rating decision.  The Veteran's claim of service connection for his left arm and shoulder disability was granted in a July 2001 rating decision.  The Veteran was again notified of this decision in April 2007 after which he filed a notice of disagreement.  Although the Veteran did not specifically appeal the rating decision for his left wrist and forearm disability, the Board previously determined that all the left arm disabilities are intertwined and should be reevaluated accordingly.  The Veteran's claim for PTSD was granted in an April 2007 rating decision which he appealed for an increased evaluation.

The case was brought before the Board in June 2001 and again in September 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  The case then returned to the Board, which denied increased ratings for the claimed disabilities in a January 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the case back to the Board in October 2011.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR filed by the parties identified additional areas of development to be completed in order to fully and fairly adjudicate the Veteran's claims.

The record reflects that the Veteran was receiving Social Security Administration (SSA) benefits, but that no attempt was made to obtain these records and associate them with the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The Court has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary. 

Similarly, in a May 2006 statement, the Veteran indicated that he was receiving treatment at a VA Outpatient Clinic in Mobile, Alabama, and that he would be going to a VA Veterans Center in the near future.  While his outpatient records were obtained, the record does not reflect any attempt to obtain records from the Vet Center.  Therefore, on remand, those records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Finally, as the Veteran's claims are being remanded, he should be afforded new VA examination to assess the current severity of his service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from the Social Security Administration all records pertinent to the Veteran's claim for disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The AMC/RO should contact the Veteran to confirm which VA Veterans Center he visited, and then obtain the Veteran's records from the identified facility and associate them with the claims file.

3.  The AMC/RO should afford the Veteran a VA examination in order to assess the current severity of his PTSD.  The Veteran's claims folder, to include a copy of this Remand and all records including obtained as a result of this Remand, should be made available to the examiner for review in conjunction with the examination.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned.  All findings should be reported in detail accompanied by a complete rationale.

4.  The AMC/RO should schedule the Veteran for VA orthopedic evaluations to determine the nature and extent of his current left upper extremity disability in the aggregate, from his finger tips to his shoulder.  All functional factors must be included including muscles, nerves and all other components.  The claims folder, to include a copy of this Remand and all records including obtained as a result of this Remand, must be made available to any examiner for review in conjunction with the examination, and any examiner must indicate in the examination report that the claims folder was so reviewed. The examiner(s) should conduct all special studies deemed necessary to render a diagnosis and the requested opinions. A complete rationale for all opinions expressed should be provided.

5.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  Thereafter, the AMC/RO should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AMC/RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


